ORDER

PER CURIAM.
Plaintiff Christian Patrick (Patrick) appeals from a judgment entered on a unanimous jury verdict in the Circuit Court of the City of St. Louis in favor of Defendants A-l Antenna TV and Service (A-l) and Joseph McMillian (McMillian) on Patrick’s claim for damages from personal injury in a rear-end collision.
No. jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed in accordance with Rule 30.25(b).